       Case 2:20-cr-00141-RMP      ECF No. 20   filed 11/16/20   PageID.38 Page 1 of 3




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Caitlin Baunsgard
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
11                            Plaintiff,
12                                                 Case No.: 2:20-CR-00141-RMP-1
                  v.
13
14   RAFAEL LIMA,                                  Joint Discovery Status Report
15
                              Defendant.
16
17         Plaintiff, United States of America, by and through William D. Hyslop

18   United States Attorney for the Eastern District of Washington, and Caitlin
19
     Baunsgard, Assistant United States Attorney for the Eastern District of
20
21   Washington, submits the following joint discovery status report in response to the
22
     Court’s pretrial Order in the above referenced cause.
23
24         On October 28, 2020, the Court entered a Pretrial Order directing the parties
25
     to meet to discuss the scope and timeline for discovery disclosures by November
26
27   12, 2020, and file a discovery status report within three days of that meeting (ECF

28   No. 16).


     Joint Discovery Status Report – 1
       Case 2:20-cr-00141-RMP      ECF No. 20    filed 11/16/20   PageID.39 Page 2 of 3




 1         On November 4, 2020, the United States provided discovery in this matter
 2
     consisting of bates numbered pages 10000001-10000003.23, 10000005-
 3
 4   10000006.54, 20000001-20000637, 30000001-30000001.08 and video titled
 5   “Ceballos Assault 05-06-2020”.
 6
 7         The assigned AUSA has been in contact with Ms. Rubin and there are no

 8   concerns or issues with the status of discovery at this time. Counsel will continue
 9
     to try and address any issues prior to raising them with the Court but at this time do
10
11   not foresee there to be a discovery related issue. The United States will continue to
12
     provide any additional discovery as it is received.
13
14         Dated: November 16, 2020.
15
                                                   William D. Hyslop
16                                                 United States Attorney
17
                                                   s/ Caitlin Baunsgard
18                                                 Caitlin Baunsgard
19                                                 Assistant United States Attorney
20
21
22
23
24
25
26
27
28


     Joint Discovery Status Report – 2
       Case 2:20-cr-00141-RMP      ECF No. 20        filed 11/16/20   PageID.40 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on November 16, 2020, I electronically filed the
 3
 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing to the following:
 6
 7   Amy Rubin: amy_rubin@fd.org

 8
 9
10                                                     s/ Caitlin Baunsgard
                                                       Caitlin Baunsgard
11                                                     Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Joint Discovery Status Report – 3
